                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 ALICIA BERGA,                                    )
                                                  )
        Plaintiff,                                )
                                                  )
                                                  )
 v.                                               )   Case No. 1:19-cv-138-TFM-MU
                                                  )
 FOLEY HOSPITAL CORPORATION,                      )
 d/b/a South Baldwin Regional Medical             )
 Center, et al.                                   )
                                                  )
        Defendants.                               )

                                              ORDER

       Pending before the court is an Agreed Order of Dismissal with Prejudice (Doc. 29, filed

2/24/20). The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without

an order of the court “by filing a notice of dismissal before the opposing party serves either an

answer or a motion for summary judgment” or “a stipulation signed by all parties who have

appeared.” FED. R. CIV. P. 41(a)(1)(A). The stipulation, while styled as a proposed Order of the

Court, was filed by the plaintiff and is signed by both sides. Consequently, by operation of Rule

41, this action has been dismissed in accordance with the joint notice. Therefore, this case is

dismissed with prejudice with each party to bear their own attorneys’ fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 26th day of February 2020.

                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
